DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:
In claim 1, line 8, “conditions occurring” should be -conditions occurs-.
In claim 1, line 12, “first tag” should be -first tag or the second tag-.
In claim 1, line 19, “operation;” should be -operation; and-.
In claim 4, line 4, “CMT” should be -cached mapping table (CMT)-.
In claim 10, line 15, “first tag” should be -first tag or the second tag-.
In claim 10, line 22, “operation;” should be -operation; and-.
In claim 12, line 1, “CMT” should be -cached mapping table (CMT)-.
In claim 13, line 4, “CMT” should be -cached mapping table (CMT)-.
Appropriate correction is required.

Claim Interpretation
Claims 9 and 18 contain the limitation “wherein a time required to perform the lightweight SPOR operation is less than the time required to perform the formal SPOR operation.” While the limitation appears to be broad, it does not necessarily appear to be indefinite, since one of ordinary skill in the art could be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “simpler” in claim 1 is a relative term which renders the claim indefinite. The term “simpler” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The relevant limitation of the claim is “wherein a complexity of the lightweight SPOR operation is simpler than that of the formal SPOR operation”. The term “simpler” is relative, and it would not be immediately apparent as to how, or to what extent, one operation is simpler than another. Therefore, the scope of the invention is not reasonably appreciable.

Note that claim 10 contains similar limitations, specifically the limitation addressed in this section, to claim 1 as shown above; therefore, it is rejected by similar reasoning accordingly.

Allowable Subject Matter
Claims 1-18 appear to contain allowable subject matter; however, they cannot be allowed at this time due to 1) the rejection of independent claims 1 and 10 under 35 U.S.C. 112(b) and 2) the indicated formality issues.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, storing the system information and a second tag into the non-volatile memory when at least one of the following conditions occurring: updating a logical-to-physical mapping table in the non-volatile memory, executing a garbage collection operation, and programming a new block; searching the latest system information stored in the non-volatile memory, and determining whether the searched system information comprises the first tag when recovering supply of power after a power failure.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 10 contains the corresponding limitations of claim 1 as shown above; therefore, it is considered to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valaguru (US 20200363960 A1) appears to disclose updating mapping to store a snapshot identifier of a particular writable snapshot.
Davis et al. (US 20200133841 A1) appears to disclose scalable garbage collection in a storage array.
Singh et al. (US 9904480 B1) appears to disclose a bit map indicating whether particular data blocks are occupied.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184